DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments, filed 01/25/2021 amended claims 1, 5, 9, 10, 14 and 19, cancelled claims 6, 15 and 20, and did not add any claims. Claims 2 and 11 were previously cancelled. Therefore, claims 1, 3-5, 7-10, 12-14 and 16-19 are pending.
The objections to claims 5 and 14, set forth in the previous Office Action, have been withdrawn due to Applicant’s amendments to these claims.
The rejections of claims 1, 3-10 and 12-20 under 35 U.S.C. § 112(b), set forth in the previous Office Action, have been withdrawn due to Applicant’s amendments to the claims and remarks filed 01/25/2021, and the cancellation of claims 6, 15 and 20.
The rejections of claims 1, 3-10 and 12-20 under 35 U.S.C. § 103, set forth in the previous Office Action, have been withdrawn due to Applicant’s amendments to the claims and remarks filed 01/25/2021, and the cancellation of claims 6, 15 and 20.

Allowable Subject Matter
Claims 1, 3-5, 7-10, 12-14 and 16-19 are allowed over the prior art of record.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:

Amend claim 19 as follows to correct a typographical error in the preamble:

Claim 19 (Currently Amended). A non-transitory computer-readable medium storing executable instructions thereon, which, when executed by a processor, cause the processor to perform operations including:
receiving a request for a desired number, greater than one, of key features to be identified from a data set in at least a portion of a database;
instantiating a number of instances, equal to the desired number of key features, of a first type of machine learning data model, each instance of the first type of machine learning data model trained to calculate different respective regression coefficients based on a first type of machine learning algorithm;
instantiating the number of instances, equal to the desired number of key features, of a second type of machine learning data model, each instance of the second type of machine learning data model trained to calculate different respective regression 
executing the instances of the first type of machine learning data model and the instances of the second type of machine learning data model on the data set to calculate respective regression coefficients, in each machine learning data model instance, for each feature in a plurality of features defined by a plurality of data categories of a social network service; 
identifying at least one key feature based on a value of a corresponding calculated regression coefficient, wherein each key feature is a feature that is contained in the data set that is used as input to train one or more instances of the first type of machine learning data model and that positively or negatively impacts the output of the one or more instances of the first type of machine learned model more than other features in the data set;
wherein identifying at least one key feature, of one or more instances of the multiple types of machine learning data models, based on a value of a corresponding regression coefficient comprises:
calculating an R-Square value for all of the instances of all of the types of machine learning data models;
comparing each respective R-Square value to a threshold value;
identifying at least one select machine learning data model instance from all instances of all types of machine learning data models, each select machine learning data model corresponding to a respective R-Square value that meets or exceeds the threshold value;

types of machine learning data models;
identifying a first feature to which the largest regression coefficient is assigned;
identifying a next-largest regression coefficient across all select instances of all types of machine learning data models;
identifying a second feature to which the next-largest regression coefficient is assigned; and
generating output representing the first and the second features as respective key features.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The prior art of record Baird et al. U.S. Patent Application Pub. No. 2016/0055010 A1, hereinafter “Baird”) discloses that “a web server … receives requests from various client-computing devices”, “access task importance information identifying importance values associated with each of various tasks … The task importance information may be stored locally at, for example, the database 206 … or may be stored remotely at a database, data repository” and “the task with the highest importance value may be placed at the top of the re-ordered list, the task with the second highest importance value may be placed second in the list, and so on” (see, e.g., paragraphs 25 and 43-44). Baird also discloses that “the coefficients of a logistic regression model may 

The prior art of record non-patent literature Faul et al. ("Statistical power analyses using G*Power 3.1: Tests for correlation and regression analyses." Behavior research methods 41.4 (2009): 1149-1160, hereinafter “Faul”) discloses “statistical tests for (3) simple linear regression coefficients, (4) multiple linear regression coefficients for both the fixed- and random-predictors models, (5) logistic regression coefficients … in G*Power 3, five types of power analysis are available” and “then provid[ing] the appropriate input parameters” (see, e.g., page 1149-1150 and 1154 – Table 1 listing multiple model types for calculating different regression coefficients). Faul also discloses “we want to refer to regression coefficients for standardized variables. Clicking on ‘Calculate’ provides us with the result”, “[i]n multiple linear regression, the linear relation between a criterion variable Y and m predictors … is studied. G*Power 3.1 now provides power analysis procedures for both the conditional (or fixed-predictors) and the unconditional (or random-predictors) models of multiple regression” and “insert[ing] the corresponding input parameters, clicking on ‘Calculate’ provides us with the result” (see, e.g., pages 1152-1154 and 1156– sections 3.1 and 4). 

However, the prior art of record does not anticipate, nor do they render obvious in any reasonable combination to one of ordinary skill in the art at the time of Applicants' invention, the combination of recited limitations of independent claim 1.

For example, the prior art of record does not anticipate or render obvious the limitations “identifying at least one key feature based on a value of a corresponding 
identifying a largest regression coefficient across all of the select instances of all of the types of machine learning data models;
identifying a first feature to which the largest regression coefficient is assigned;
identifying a next-largest regression coefficient across all select instances of all of the types of machine learning data models;
identifying a second feature to which the next-largest regression coefficient is assigned; and
generating output representing the first and the second features as respective key features” as recited in independent claim 1 in combination with the other limitations in this claim.
Independent claims 10 and 19 recite similar distinguishing features.
Thus, independent claims 1, 10 and 19 are patently distinct over the prior art of record for at least the reasons above. 
The remaining claims are dependent claims, thus they are also patently distinct over the prior art of record for at least the reasons above.
In particular, claims 3-5 and 7-9, and 12-14 and 16-18 each depend directly or indirectly from independent claims 1 and 10, respectively, and as such, claims 3-5 and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY K BALDWIN whose telephone number is (571)270-5222. The examiner can normally be reached on Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 





/R.K.B./Examiner, Art Unit 2125

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125